



Exhibit 10.34




















XCEL ENERGY INC.
Amended and Restated 2015 Omnibus Incentive Plan












    







--------------------------------------------------------------------------------






Contents
Article 1. Establishment, Purpose and Duration
1
Article 2. Definitions
1
Article 3. Administration
7
Article 4. Shares Subject to The Plan, Maximum Awards and Minimum Vesting
Standards
9
Article 5. Eligibility and Participation
12
Article 6. Stock Options
12
Article 7. Stock Appreciation Rights
14
Article 8. Restricted Stock
15
Article 9. Restricted Stock Units
16
Article 10. Performance Share Units
16
Article 11. Performance Units
17
Article 12. Other Stock-Based Awards and Cash-Based Awards
17
Article 13. Effect of Termination of Service
18
Article 14. Transferability of Awards and Shares
19
Article 15. Performance-Based Compensation and Compliance with Code Section
162(m)
19
Article 16. Nonemployee Director Awards
22
Article 17. Effect of a Change in Control
23
Article 18. Dividends and Dividend Equivalents
24
Article 19. Beneficiary Designation
25
Article 20. Rights of Participants
25
Article 21. Amendment and Termination
25
Article 22. General Provisions
27

    


    

--------------------------------------------------------------------------------






Xcel Energy Inc.
Amended and Restated 2015 Omnibus Incentive Plan



Article 1. Establishment, Purpose and Duration
1.1    Establishment. Xcel Energy Inc., a Minnesota corporation, previously
established the Xcel Energy Inc. 2015 Omnibus Incentive Plan effective May 20,
2015 (the “Effective Date”). The Plan permits the grant of various forms of
equity- and cash-based awards. The amendment and restatement of the Plan is
effective as of January 1, 2018.
1.2    Purpose of the Plan. The purpose of the Plan is to foster and promote the
long-term financial success of the Company by (a) motivating superior
performance by means of performance-related incentives, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Participants, and (c) enabling the Company to attract and retain qualified and
competent persons as employees of the Company and to serve as members of the
Board and whose judgment, interest and performance are required for the
successful operations of the Company.
1.3    Duration of the Plan. Unless sooner terminated as provided herein, the
Plan shall terminate ten (10) years from the Effective Date. After the Plan is
terminated, no Awards may be granted but Awards previously granted shall remain
outstanding in accordance with their applicable terms and conditions and the
Plan’s terms and conditions.

Article 2. Definitions
Whenever used in the Plan, the following terms shall have the meanings set forth
below, and when the meaning is intended, the initial letter of the word shall be
capitalized.
2.1    “Affiliate” means any entity that is a Subsidiary or parent corporation
of the Company, or any other entity in which the Company owns, directly or
indirectly, at least 20% of combined voting power of the entity’s Voting
Securities and which is designated by the Committee as covered by the Plan.
2.2    “Award” means a grant under the Plan of Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Share Units, Performance Units, Cash-Based Awards or
Other Stock-Based Awards, in each case subject to the terms of the Plan.
2.3    “Award Agreement” means a written or electronic agreement entered into by
the Company and a Participant, or a written or electronic statement issued by
the Company to a Participant, which in either case contains (either expressly or
by reference to this Plan or any subplan created hereunder) the terms and
provisions applicable to an Award granted under the Plan, including any
amendment or modification thereof. The Committee may provide for the use of
electronic, Internet or other non-paper Award Agreements, and the use of
electronic, Internet or other non-paper means for the acceptance thereof and
actions thereunder by a Participant.


1    
    

--------------------------------------------------------------------------------





2.4    “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act and the terms
“Beneficial Ownership” and “Beneficially Own” shall have the corresponding
meanings.
2.5    “Board” means the Board of Directors of the Company.
2.6    “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 12.
2.7    “Cause” means what the term is expressly defined to mean in a
then-effective written agreement (including an Award Agreement) between a
Participant and the Company or any Affiliate or in any Company severance policy
to which a Participant is subject, or in the absence of any such agreement,
policy or definition means, in the judgment of the Committee:
(a)    willful and material misconduct of the Participant,
(b)    willful and continued failure of the Participant to perform essential job
functions,
(c)    the conviction of the Participant by a court of competent jurisdiction of
a felony or entering the plea of nolo contendere to a felony by the Participant,
or
(d)    the commission by the Participant of an act of theft, fraud, dishonesty
or insubordination that is materially detrimental to the Company or any
Subsidiary.
2.8    A “Change in Control” means, except as may otherwise be provided in an
Award Agreement, the occurrence of any one of the following events:
With respect to Awards granted on or after January 1, 2018 (other than Awards
that constitute a deferral of compensation under Section 409A of the Code
granted between January 1, 2018 and January 1, 2019):
(a)A direct or indirect acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
Beneficial Ownership of Shares which, together with other direct or indirect
acquisitions or beneficial ownership by such Person, results in aggregate
Beneficial Ownership by such Person of twenty percent (20%) or more of either
(1) the then outstanding Shares of common stock (the “Outstanding Company Common
Stock”), or (2) the combined voting power of the then outstanding Voting
Securities of the Company (the “Outstanding Company Voting Securities”);
excluding, however, the following: (i) any acquisition directly from the
Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (ii) any acquisition by the Company or a wholly owned
Subsidiary, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company, or (iv) any acquisition by any entity pursuant to a transaction which
complies with clauses (i), (ii) and (iii) of subsection (c) of this definition;
or
(b)A change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the


2    
    

--------------------------------------------------------------------------------





Board subsequent to the Effective Date, whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of a majority of
those individuals then comprising the Incumbent Board shall be considered as
though such individual were a member of the Incumbent Board; but, provided
further, that any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board shall not
be so considered as a member of the Incumbent Board; or
(c)The consummation of a Corporate Transaction; excluding, however, such a
Corporate Transaction pursuant to which (i) all or substantially all of the
individuals and entities who are the Beneficial Owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will Beneficially Own, directly
or indirectly, more than sixty percent (60%) of, respectively, the outstanding
shares of common stock, and the combined voting power of the then outstanding
Voting Securities of the surviving or acquiring entity resulting from such
Corporate Transaction or a direct or indirect parent entity of the surviving or
acquiring entity (including, without limitation, an entity which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions (as compared to each other) as their ownership, immediately
prior to such Corporate Transaction, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person (other
than the Company, any wholly owned Subsidiary, any employee benefit plan (or
related trust)) sponsored or maintained by the Company, any entity controlled by
the Company, such surviving or acquiring entity resulting from such Corporate
Transaction or any entity controlled by such surviving or acquiring entity or a
direct or indirect parent entity of the surviving or acquiring entity that,
after giving effect to the Corporate Transaction, beneficially owns, directly or
indirectly, 100% of the outstanding Voting Securities of the surviving or
acquiring entity) will Beneficially Own, directly or indirectly, twenty percent
(20%) or more of, respectively, the outstanding shares of common stock (or
comparable equity interests) of the entity resulting from such Corporate
Transaction or the combined voting power of the outstanding Voting Securities of
such entity except to the extent that such ownership existed prior to the
Corporate Transaction and (iii) individuals who were members of the Incumbent
Board will constitute a majority of the members of the board of directors (or
similar governing body) of the surviving or acquiring entity resulting from such
Corporate Transaction or a direct or indirect parent entity of the surviving or
acquiring entity.
Notwithstanding the foregoing, for purposes of any Award subject to Section 409A
of the Code, if that Award provides for a change in the time or form of payment
upon a Change in Control, then no Change in Control shall be deemed to have
occurred upon an event described in this Section 2.8 unless the event would also
constitute a change in ownership of the Company, a change in effective control
of the Company, or a change in ownership of a substantial portion of the
Company’s assets under Section 409A of the Code.
With respect to Awards with an effective date of grant prior to January 1, 2018
and Awards granted between January 1, 2018 and January 1, 2019 that constitute a
deferral of compensation under Section 409A of the Code, the definition of
Change in Control shall be as set forth in the Original Plan.


3    
    

--------------------------------------------------------------------------------





2.9    “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of the Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
2.10    “Commission” means the Securities and Exchange Commission.
2.11    “Committee” means, for purposes of Awards granted to Employees, the
Governance, Compensation and Nominating Committee of the Board or a subcommittee
thereof or any other committee designated by the Board to administer the Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee. Each member of the Committee
shall be (i) an independent director within the meaning of the rules and
regulations of the New York Stock Exchange (or such other national securities
exchange which is the principal market on which the Shares are then traded),
(ii) a non-employee director within the meaning of Exchange Act Rule 16b-3, and
(iii) an outside director for purposes of Code Section 162(m). Notwithstanding
the foregoing, for Awards that may be granted to Directors, all references to
the Committee in this Plan shall mean the Board of Directors.
2.12    “Company” means Xcel Energy Inc., and any successor thereto as provided
in Section 22.21.
2.13    “Corporate Transaction” means (i) a dissolution or liquidation of the
Company, (ii) a sale of all or substantially all of the assets of the Company,
(iii) a merger or consolidation of the Company with or into any other
corporation, regardless of whether the Company is the surviving corporation or
(iv) a statutory share exchange involving capital stock of the Company.
2.14    “Covered Employee” means a Participant designated by the Committee at or
prior to the time an Award is granted to him or her hereunder who is or is
likely to become a “covered employee” as defined in Code Section 162(m) and for
whom such Award has been designated as Performance-Based Compensation in
accordance with Article 15.
2.15    “Director” means any individual who is a member of the Board.
2.16    “Disability” means a mental or physical condition which, in the opinion
of the Committee, renders a Participant unable or incompetent to carry out the
job responsibilities which such Participant held or tasks to which such
Participant was assigned at the time the disability was incurred and which is
expected to be permanent or for an indefinite period. With respect to any Award
that constitutes deferred compensation under Code Section 409A and is subject to
Code Section 409A, the Committee may not find that a Disability exists with
respect to the applicable Participant unless, in the Committee’s opinion, such
Participant is also “disabled” within the meaning of Code Section 409A.
2.17    “Dividend Equivalent” has the meaning set forth in Section 18.
2.18    “Effective Date” has the meaning set forth in Section 1.1.
2.19    “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company, an Affiliate or the
Subsidiary on its


4    
    

--------------------------------------------------------------------------------





payroll records. An Employee shall not include any individual during any period
he or she is classified or treated by the Company, Affiliate or Subsidiary as an
independent contractor, a consultant or an employee of an employment, consulting
or temporary agency or any other entity other than the Company, Affiliate or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified, as a common-law
employee of the Company, Affiliate or Subsidiary during such period. An
individual shall not cease to be an Employee in the case of (i) any leave of
absence approved by the Company or (ii) transfers between locations of the
Company or among the Company, or any Affiliate or any Subsidiary. For purposes
of Incentive Stock Options, no such leave may exceed 90 days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three months following the 91st day of such leave, any
Incentive Stock Option held by a Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonqualified
Stock Option. Neither service as a Director nor payment of a director’s fee by
the Company shall be sufficient to constitute “employment” by the Company.
2.20    “Exchange Act” means the Securities Exchange Act of 1934.
2.21    “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.22    “Fair Market Value” means, as applied to a specific date and unless
otherwise specified in an Award Agreement, the price of a Share that is equal to
the closing price of a Share on the New York Stock Exchange (or, on such other
national securities exchange that is the primary trading market for the Shares,
if Shares are not then listed on the NYSE) on the day preceding the date of
determination, or if no sales of Shares shall have occurred on such exchange on
the day preceding the applicable date of determination, the closing price of the
Shares on such exchange on the next preceding date on which there were such
sales. Notwithstanding the foregoing, if Shares are not traded on any
established stock securities exchange, the Fair Market Value means the price of
a Share as established by the Committee acting in good faith based on a
reasonable valuation method that is consistent with the requirements of Section
409A of the Code and the regulations thereunder.
2.23    “Grant Date” means the date an Award to a Participant pursuant to the
Plan is approved by the Committee (or such later date as specified in such
approval by the Committee) or, in the case of an Award granted to a Non-Employee
Director, the date on which such Award is approved by the Board (or such later
date as specified in such approval by the Board).
2.24    “Grant Price” means the per Share price established at the time of grant
of an SAR pursuant to Article 7.
2.25    “Incentive Stock Option” or “ISO” means an Award granted pursuant to
Article 6 that is designated as an Incentive Stock Option and that is intended
to meet the requirements of Code Section 422 or any successor provision.
2.26    “Nonemployee Director” means a Director who is not an Employee.


5    
    

--------------------------------------------------------------------------------





2.27    “Nonqualified Stock Option” means an Award granted pursuant to Article 6
that is not intended to meet the requirements of Code Section 422, or that
otherwise does not meet such requirements.
2.28    “Option” means an Award consisting of a right granted to a Participant
pursuant to Article 6 to purchase a specified number of Shares at a specified
price, which Award may be an Incentive Stock Option or a Nonqualified
Stock Option.
2.29    “Original Plan” means the Xcel Energy Inc. 2015 Omnibus Incentive Plan
as in effect from May 20, 2015 to December 31, 2017.
2.30     “Other Stock-Based Award” means an equity-based or equity-related Award
not otherwise described by the terms of the Plan that is granted pursuant to
Article 12.
2.31    “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.
2.32    “Performance-Based Compensation” means compensation under an Award that
is intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award that
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
2.33    “Performance Measures” means measures, as described in Section 15.2,
upon which performance goals are based and that are approved by the Company’s
shareholders pursuant to the Plan in order to qualify Awards as
Performance-Based Compensation.
2.34    “Performance Period” means the period of time during which
pre-established performance goals must be met in order to determine the degree
of payout and/or vesting with respect to an Award.
2.35    “Performance Share Unit” means an Award granted pursuant to Article 10.
2.36    “Performance Unit” means an Award granted pursuant to Article 11.
2.37    “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a vesting requirement (based on the
continued service, the achievement of performance goals or upon the occurrence
of other events as determined by the Committee, in its discretion) as provided
in Articles 8 and 9.
2.38    “Plan” means the Xcel Energy Inc. 2015 Omnibus Incentive Plan, as the
same may be amended from time to time.
2.39    “Prior Plans” means the Xcel Energy Inc. 2005 Long-term Incentive Plan
(as amended and restated effective February 17, 2010), the Stock Equivalent Plan
for Non-Employee Directors of Xcel Energy Inc. (as amended and restated
effective February 23, 2011) and Xcel Energy Inc. Executive Annual Incentive
Award Plan (as amended and restated


6    
    

--------------------------------------------------------------------------------





effective February 17, 2010). This Plan shall be considered a successor plan to
any of the Prior Plans with respect to Awards made hereunder.
2.40    “Restricted Stock” means Shares issued to a Participant that are subject
to an Award granted pursuant to Article 8 and to such restrictions on transfer,
forfeiture conditions and other restrictions or limitations as may be set forth
in this Plan and the applicable Award Agreement.
2.41    “Restricted Stock Unit” means the right under an Award granted pursuant
to Article 9 to receive at a future time one Share, or the Fair Market Value
thereof, subject to such restrictions on transfer, forfeiture conditions and
other restrictions or limitations as may be set forth in this Plan and the
applicable Award Agreement.
2.42    “Share” means a share of common stock, par value $2.50 per share, of the
Company.
2.43    “Stock Appreciation Right” or “SAR” means the right under an Award
granted pursuant to Article 7 to receive, in cash and/or Shares as determined by
the Committee, an amount equal to the appreciation in value of a specified
number of Shares between the Grant Date of the SAR and its exercise date.
2.44    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, ownership
of more than 50% of the total combined voting power of all classes of stock.
2.45    “Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Affiliate or with which the Company or any
Affiliate combines.
2.45    “Termination of Service” means the following:
(a)    for an Employee, the date on which the Employee is no longer an Employee,
or
(b)    for a Non-Employee Director, the date on which the Non-Employee Director
is no longer a member of the Board.
With respect to any payment of an Award subject to Code Section 409A, a
Termination of Service shall mean a “separation from service” within the meaning
of Code Section 409A.
2.46    “Voting Securities” of an entity means the outstanding equity securities
(or comparable interests) entitled to vote generally in the election of
directors of such entity.

Article 3. Administration
3.1    General. The Committee shall be responsible for administering the Plan,
subject to this Article 3 and the other provisions of the Plan. The Committee
may employ attorneys, consultants, accountants, agents and other individuals,
any of whom may be an Employee, and the Committee, the Company, and its officers
and Directors shall be entitled to rely upon the advice, opinions or valuations
of any such individuals. All actions taken and all interpretations


7    
    

--------------------------------------------------------------------------------





and determinations made by the Committee shall be final and binding upon the
Participants, the Company or Subsidiary, and all other interested individuals.
Any action of the Committee shall be valid and effective even if the members of
the Committee at the time of such action are later determined not to have
satisfied all of the criteria for membership in clauses (i), (ii) and (iii) of
Section 2.11.
3.2    Authority of the Committee. Subject to any express limitations set forth
in the Plan, the Committee shall have full and exclusive discretionary power and
authority to take such actions as it deems necessary and advisable with respect
to the administration of the Plan including, but not limited to, the following:
(a)    To determine from time to time which of the persons eligible under the
Plan shall be granted Awards, when and how each Award shall be granted, what
type or combination of types of Awards shall be granted, the provisions of each
Award granted (which need not be identical), including the time or times when a
person shall be permitted to receive Shares pursuant to an Award and the number
of Shares subject to an Award;
(b)    To construe and interpret the Plan and Awards granted under it, and to
establish, amend, and revoke rules and regulations for its administration;
(c)    To correct any defect, omission or inconsistency in the Plan or in an
Award Agreement, in a manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective;
(d)    To approve forms of Award Agreements for use under the Plan;
(e)    To determine Fair Market Value of a Share in accordance with Section 2.22
of the Plan;
(f)    To amend any Award Agreement as permitted under the Plan;
(g)    To adopt sub-plans and/or special provisions applicable to stock awards
regulated by the laws of a jurisdiction other than and outside of the United
States, to Cash-Based Awards, or to awards to Directors (as contemplated by
Article 16). Such sub-plans and/or special provisions shall be subject to and
consistent with the terms of the Plan, except to the extent the Committee
determines that different terms and conditions are necessary or desirable to
comply with the laws of a jurisdiction other than and outside of the United
States;
(h)    To authorize any person to execute on behalf of the Company any
instrument required to affect the grant of an Award;
(i)    To determine whether Awards will be settled in Shares of common stock,
cash or in any combination thereof;
(j)    To determine whether Awards will provide for Dividend Equivalents;
(k)    To establish a program whereby Participants designated by the Committee
may reduce compensation otherwise payable in cash in exchange for Awards under
the Plan;


8    
    

--------------------------------------------------------------------------------





(l)    To authorize a program permitting eligible Participants to surrender
outstanding Awards in exchange for newly granted Awards subject to any
applicable shareholder approval requirements set forth in Section 21.1 of the
Plan;
(m)    To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by a Participant of any Shares, including, without
limitation, restrictions under an insider trading policy and restrictions as to
the use of a specified brokerage firm for such resales or other transfers;
(n)    To waive any restrictions, conditions or limitations imposed on an Award
at the time the Award is granted or at any time thereto including but not
limited to forfeiture, vesting and treatment of Awards upon a Termination of
Service; and
(o) To permit Participants to elect to defer payments of Awards; provided that
any such deferrals shall comply with applicable requirements of the Code,
including Code Section 409A.
3.3    Delegation. To the extent permitted by law, the Committee may delegate
all or any portion of its authority under the Plan to one or more of its members
or, as to Awards to Participants who are not subject to Section 16 of the
Exchange Act, to one or more officers or other Directors of the Company. Any
such delegation by the Committee to a Director (including an officer who is also
a Director) may be combined and coordinated with a delegation of authority to
such Director pursuant to Section 302A.241 of the Minnesota Business Corporation
Act. The Committee may also delegate non-discretionary administrative
responsibilities in connection with the Plan to such other persons, agents or
advisors as it may deem advisable. The Committee or any individuals to whom it
has delegated duties or powers as aforesaid may employ one or more individuals
to render advice with respect to any responsibility the Committee or such
individuals may have under the Plan.

Article 4. Shares Subject to The Plan, Maximum Awards and Minimum Vesting
Standards
4.1    Number of Shares Authorized and Available for Awards. Subject to
adjustment as provided under Section 4.4, the total number of Shares that may be
the subject of Awards and issued under the Plan shall be 7,000,000 Shares. Such
Shares may be authorized and unissued Shares. Any of the authorized Shares may
be used for any type of Award under the Plan, and any or all of the Shares may
be allocated to Incentive Stock Options. Solely for the purpose of determining
the number of Shares available for Awards under this Section 4.1, the number of
shares available for issuance under the Plan shall be reduced by one (1.00)
Share for every one (1.00) Share granted in respect of an Award.
4.2    Share Usage. In determining the number of Shares available for grant
under the Plan at any time, the following rules shall apply:
(a)    Any Shares subject to an Award granted under the Plan or the Prior Plans
that on or after the Effective Date terminates by expiration, forfeiture,
cancellation or otherwise without the issuance of the Shares (or with the
forfeiture of Shares in connection with a Restricted Stock Award), is settled in
cash in lieu of Shares, or is exchanged with the


9    
    

--------------------------------------------------------------------------------





Committee’s permission, prior to the issuance of Shares, for an Award not
involving Shares shall become available again for grant under the Plan.
(b)    Any Shares withheld by the Company or tendered by a Participant (by
either actual delivery or attestation) to satisfy tax withholding obligations
associated with an Award granted under the Plan or Prior Plan, shall become
available again for grant under the Plan.
(c)    Any Shares that are withheld by the Company or tendered by a Participant
(by either actual delivery or attestation) on or after the Effective Date to pay
the Exercise Price of an Option granted under the Plan or Prior Plan shall not
become available again for grant under the Plan.
(d)    Any Shares that were subject to the exercise of an SAR granted under the
Plan or Prior Plan that were not issued in connection with such exercise shall
not become available again for grant under the Plan.
(e)    Any Shares that are purchased by the Company on the open market with the
proceeds from the exercise of a Stock Option shall not become available again
for grant under the Plan.
(f)    Shares subject to Substitute Awards shall not be counted against the
share reserve specified in Section 4.1, nor shall they reduce the Shares
authorized for grant to a Participant in any calendar year.
4.3    Annual Award Limits. Subject to adjustment as set forth in Section 4.4,
the following limits (each an “Annual Award Limit” and, collectively, “Annual
Award Limits”) shall apply to grants of such Awards under the Plan:
(a) The maximum aggregate number of Shares for which Options or SARs may be
granted to any Participant in any calendar year shall be 2,000,000 Shares (for
avoidance of the doubt, this limit applies, in the aggregate, to all Awards
subject to this paragraph (a)).
(b) The maximum aggregate number of Shares that may be subject to Awards of
Restricted Stock, Restricted Stock Units, Performance Share Units and Other
Stock Based Awards that are Performance-Based Compensation and granted to any
one Participant in any calendar year shall be 2,000,000 Shares (for avoidance of
doubt, this limit applies, in the aggregate, to all forms of Awards subject to
this paragraph (b)). The foregoing maximum shall apply to any Performance Period
that is equal to a fiscal year, which maximum shall be adjusted to the
corresponding fraction or multiple of that amount for any Performance Period of
a different duration.
(c) The maximum aggregate amount that may be paid to any Participant in any
calendar year under an Award of Performance Units, Cash-Based Awards or any
other Award that is payable or denominated in cash, in each case that are
Performance-Based Compensation, shall be $10,000,000 determined as of the date
of payout (for avoidance of doubt, this limit applies in the aggregate, to all
forms of Awards subject to this paragraph (c)). The foregoing maximum shall
apply to any Performance Period that is equal to a fiscal year, which maximum
shall be adjusted to the corresponding fraction or multiple of that amount for
any Performance Period of a different duration. To the extent that any form of
Award subject to


10    
    

--------------------------------------------------------------------------------





this Section 4.3(c) is to be settled in Shares, either pursuant to the
discretion of the Committee or an election by the applicable Participant,
compliance with the limit established by this Section 4.3(c) shall be determined
by calculating the dollar value of the Shares to be issued in settlement based
on the Fair Market Value of such Shares as of the applicable vesting date.
4.4    Adjustments. All Awards shall be subject to the following provisions:
(a)    In the event of any equity restructuring (within the meaning of FASB ASC
Topic 718) that causes the per share value of Shares to change, such as a stock
dividend, stock split, reverse stock split, split up, spin-off, rights offering
or recapitalization through an extraordinary dividend, the Committee, in order
to prevent dilution or enlargement of Participants’ rights under the Plan, shall
substitute or adjust, as applicable, (i) the number and kind of Shares or other
securities that may be issued under the Plan or under particular forms of Award
Agreements, (ii) the number and kind of Shares or other securities subject to
outstanding Awards, (iii) the Exercise Price or Grant Price applicable to
outstanding Awards, (iv) the Annual Award Limits, and (v) other value
determinations applicable to outstanding Awards. In the event of any other
change in corporate capitalization (including, but not limited to, a merger,
consolidation, any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code), or any partial
or complete liquidation of the Company to the extent such events do not
constitute equity restructurings or business combinations within the meaning of
FASB ASC Topic 718, such equitable adjustments described in the foregoing
sentence may be made as determined to be appropriate and equitable by the
Committee to prevent dilution or enlargement of rights. In either case, any such
adjustment shall be conclusive and binding for all purposes of the Plan. Unless
otherwise determined by the Committee, the number of Shares subject to an Award
shall always be a whole number.
(b)    In addition to the adjustments permitted under paragraph (a) above, the
Committee, in its sole discretion, may make such other adjustments or
modifications in the terms of any Awards that it deems appropriate to reflect
any of the events described in Section 4.4(a), including, but not limited to,
(i) modifications of performance goals and changes in the length of Performance
Periods, or (ii) the substitution of other property of equivalent value
(including, without limitation, cash, other securities and securities of
entities other than the Company that agree to such substitution) for the Shares
available under the Plan or the Shares covered by outstanding Awards, including
arranging for the assumption, or replacement with new awards, of Awards held by
Participants, but in either case only to the extent permitted by Section 162(m)
of the Code with respect to Awards intended to qualify as Performance-Based
Compensation and (iii) in connection with any sale of a Subsidiary, arranging
for the
assumption, or replacement with new awards, of Awards held by Participants
employed by the affected Subsidiary by the Subsidiary or an entity that controls
the Subsidiary following the sale of such Subsidiary.
(c)    The determination of the Committee as to the foregoing adjustments set
forth in this Section 4.4, if any, shall be conclusive and binding on
Participants under the Plan.
4.5    Effect of Plans Operated by Acquired Companies. If a company acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary
combines has shares available under a pre-existing plan approved by shareholders
and not adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other


11    
    

--------------------------------------------------------------------------------





adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Non-Employee Directors prior to such acquisition or combination.
4.6    Minimum Vesting Standards. Any Award granted under the Plan to a
Participant, other than a Participant who is a Nonemployee Director, shall be
subject to a minimum vesting period of at least one year, except in the case of
Substitute Awards and Awards granted solely in exchange for foregone cash
compensation. Notwithstanding the immediately preceding sentence, (i) the
Committee may permit and authorize acceleration of vesting of Awards pursuant to
Sections 3.2(n) and 21.1 of the Plan (subject to the requirements of Article 15
in the case of Performance-Based Compensation), and (ii) the Committee may grant
Awards without respect to the minimum vesting standards, with respect to Awards
covering no more than five percent of the total number of Shares authorized
under the Plan.

Article 5. Eligibility and Participation
5.1    Eligibility to Receive Awards. Individuals eligible to participate in the
Plan shall be limited to Employees and Nonemployee Directors.
5.2    Participation in the Plan. Subject to the provisions of the Plan, the
Committee may, from time to time, select from all individuals eligible to
participate in the Plan, those individuals to whom Awards shall be granted and
shall determine, in its sole discretion, the nature of any and all terms
permissible by law and the amount of each Award.
5.3    Award Agreements. The Committee shall have the exclusive authority to
determine the terms of an Award Agreement evidencing an Award granted under the
Plan, subject to the provisions herein. The terms of an Award Agreement need not
be uniform among all Participants or among similar types of Awards.

Article 6. Stock Options
6.1    Grant of Options. Options may be granted to Participants covering such
number of Shares, and upon such terms, and at any time and from time to time as
shall be determined by the Committee. Each grant of an Option shall be evidenced
by an Award Agreement, which shall specify whether the Option is in the form of
a Nonqualified Stock Option or an Incentive Stock Option.
6.2    Exercise Price. The Exercise Price for each Option shall be determined by
the Committee and shall be specified in the Award Agreement evidencing such
Option; provided, however, the Exercise Price must be at least equal to 100% of
the Fair Market Value of a Share as of the Option’s Grant Date, except in the
case of Substitute Awards (to the extent consistent with Code Section 409A and,
in the case of Incentive Stock Options, Code Section 424), and subject to
adjustment as provided for under Section 4.4.


12    
    

--------------------------------------------------------------------------------





6.3    Term of Option. The term of an Option granted to a Participant shall be
determined by the Committee; provided, however, no Option shall be exercisable
later than the tenth anniversary of its Grant Date.
6.4    Exercise of Option. An Option shall be exercisable at such times and be
subject to such restrictions and vesting conditions as the Committee shall in
each instance approve, which terms and restrictions need not be the same for
each grant or for each Participant.
6.5    Payment of Exercise Price. An Option shall be exercised by the delivery
of a notice of exercise to the Company or an agent designated by the Company in
a form specified or accepted by the Committee, or by complying with any
alternative procedures that may be authorized by the Committee, setting forth
the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. Any Shares issued upon exercise of
an Option are subject to Section 14.3. A condition of the issuance of the Shares
as to which an Option shall be exercised shall be the payment of the Exercise
Price and the payment of applicable withholding taxes. The Exercise Price of any
exercised Option shall be payable to the Company in accordance with one of the
following methods to the extent permitted under a Participant’s applicable Award
Agreement:
(a)    In cash or its equivalent,
(b)    By tendering (either by actual delivery or by attestation) previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the Exercise Price,
(c)    By a cashless (broker-assisted) exercise,
(d)    By authorizing the Company to withhold Shares otherwise issuable upon the
exercise of the Option having an aggregate Fair Market Value at the time of
exercise equal to the Exercise Price,
(e)    By any combination of (a), (b), (c) or (d), or
(f)    By any other method approved or accepted by the Committee.
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars or Shares, as
applicable.
6.6    Special Rules Regarding ISOs. Notwithstanding any provision of the Plan
to the contrary, an Option granted in the form of an ISO to a Participant shall
be subject to the following rules:
(a)    An Option will constitute an Incentive Stock Option only if the
Participant receiving the Option is an Employee, and only to the extent that (i)
it is so designated in the applicable Award Agreement and (ii) the aggregate
Fair Market Value (determined as of the Option’s Grant Date) of the Shares with
respect to which Incentive Stock Options held by the Participant first become
exercisable in any calendar year (under the Plan and all other plans of the
Company and its Affiliates) does not exceed $100,000. To the extent an Option
granted to a Participant exceeds this limit, the Option shall be treated as a
Non-Statutory Stock Option.


13    
    

--------------------------------------------------------------------------------





(b)    No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or an Affiliate, unless (i) the exercise price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.
(c)    For purposes of continued Service by a Participant who has been granted
an Incentive Stock Option, no approved leave of absence may exceed three months
unless reemployment upon expiration of such leave is provided by statute or
contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Statutory Stock Option.
(d)    If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, such Option shall
thereafter be treated as a Non-Statutory Stock Option.

Article 7. Stock Appreciation Rights
7.1    Grant of SARs. SARs may be granted to Participants in such number, and
upon such terms, and at any time and from time to time as shall be determined by
the Committee. Each grant of SARs shall be evidenced by an Award Agreement.
7.2    Grant Price. The Grant Price for each grant of an SAR shall be determined
by the Committee and shall be specified in the Award Agreement evidencing the
SAR; provided, however, the Grant Price must be at least equal to 100% of the
Fair Market Value of a Share as of the Grant Date, except in the case of
Substitute Awards (to the extent consistent with Code Section 409A), and subject
to adjustment as provided for under Section 4.4.
7.3    Term of SAR. The term of an SAR granted to a Participant shall be
determined by the Committee; provided, however, no SAR shall be exercisable
later than the tenth anniversary date of its Grant Date.
7.4    Exercise of SAR. An SAR shall be exercisable at such times and be subject
to such restrictions and vesting conditions as the Committee shall in each
instance approve, which terms and restrictions need not be the same for each
grant or for each Participant.
7.5    Notice of Exercise. An SAR shall be exercised by the delivery of a notice
of exercise to the Company or an agent designated by the Company in a form
specified or accepted by the Committee, or by complying with any alternative
procedures that may be authorized by the Committee, setting forth the number of
Shares with respect to which the SAR is to be exercised.
7.6    Settlement of SARs. Upon the exercise of an SAR, pursuant to a notice of
exercise properly completed and submitted to the Company in accordance with
Section 7.5, a Participant shall be entitled to receive payment from the Company
in an amount equal to the product of (a) and (b) below:


14    
    

--------------------------------------------------------------------------------





(a)    The excess of the Fair Market Value of a Share on the date of exercise
over the Grant Price.
(b)    The number of Shares with respect to which the SAR is exercised.
Payment shall be made in cash, Shares or a combination thereof as provided for
under the applicable Award Agreement. Any Shares issued in payment of an SAR are
subject to Section 14.3.

Article 8. Restricted Stock
8.1    Grant of Restricted Stock. Restricted Stock Awards may be granted to
Participants in such number of Shares, and upon such terms, and at any time and
from time to time as shall be determined by the Committee. Each grant of
Restricted Stock shall be evidenced by an Award Agreement.
8.2    Nature of Restrictions. Each grant of Restricted Stock may be subject to
a requirement that a Participant pay a stipulated purchase price for each Share
of Restricted Stock, and shall be subject to a Period of Restriction that shall
lapse upon the satisfaction of such vesting conditions as are determined by the
Committee and set forth in an applicable Award Agreement. Such conditions or
restrictions may include, without limitation, one or more of the following:
(a)    That the Shares of Restricted Stock may not be transferred in any fashion
prior to their applicable vesting date,
(b)    That the Shares of Restricted Stock may vest only to the degree that
specific performance goals are achieved,
(c)    That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service and to the degree
that specific performance goals have been achieved, or
(d)    That the Shares of Restricted Stock may vest only upon completion of a
specified period of continuous employment or other service.
8.3    Delivery of Shares. Unvested Shares subject to a Restricted Stock Award
shall be evidenced by a book-entry in the name of the Participant with the
Company’s transfer agent or by one or more stock certificates issued in the name
of the Participant. Any such stock certificate shall be deposited with the
Company or its designee, together with an assignment separate from the
certificate, in blank, signed by the Participant, and bear an appropriate legend
referring to the restricted nature of the Restricted Stock evidenced thereby.
Any book-entry shall be subject to comparable restrictions and corresponding
stop transfer instructions. Upon the vesting of Shares of Restricted Stock, and
the Company’s determination that any necessary conditions precedent to the
release of vested Shares (such as satisfaction of tax withholding obligations
and compliance with applicable legal requirements) have been satisfied, such
vested Shares shall be made available to the Participant in such manner as may
be prescribed or permitted by the Committee. Such vested Shares are subject to
Section 14.3.


15    
    

--------------------------------------------------------------------------------





8.4    Voting Rights. As set forth in a Participant’s applicable Award
Agreement, the Committee shall determine the extent to which a Participant
holding Shares of Restricted Stock shall be granted the right to exercise full
voting rights with respect to those Shares

Article 9. Restricted Stock Units
9.1    Grant of Restricted Stock Units. Restricted Stock Units may be granted to
Participants in such number, and upon such terms, and at any time and from time
to time as shall be determined by the Committee. A grant of Restricted Stock
Units shall not represent the grant of Shares but shall represent a promise to
deliver a corresponding number of Shares or the value of such number of Shares
based upon the completion of service, performance conditions, or such other
terms and conditions as specified in the applicable Award Agreement over the
Period of Restriction. Each grant of Restricted Stock Units shall be evidenced
by an Award Agreement.
9.2    Nature of Restrictions. Each grant of Restricted Stock Units shall be
subject to a Period of Restriction that shall lapse upon the satisfaction of
such vesting conditions as are determined by the Committee and set forth in an
applicable Award Agreement. Such conditions or restrictions may include, without
limitation, one or more of the following:
(a)    That the Restricted Stock Units may not be transferred in any fashion,
subject to Section 14.1,
(b)    That the Restricted Stock Units may vest only to the degree that specific
performance goals are achieved
(c)    That the Restricted Stock Units may vest only upon completion of a
specified period of continuous employment or other service and to the degree
that specific performance goals have been achieved, or,
(d)    That the Restricted Stock Units may vest only upon completion of a
specified period of continuous employment or other service.
9.3    Voting Rights. A Participant shall have no voting rights with respect to
any Restricted Stock Units granted hereunder or the Shares subject to any
Restricted Stock Units granted hereunder prior to the issuance of the Shares.
9.4    Settlement and Payment of Restricted Stock Units. Unless otherwise
elected by the Participant as permitted under the Award Agreement, or otherwise
provided for in the Award Agreement, Restricted Stock Units shall be settled
upon the date such Restricted Stock Units vest. Such settlement shall be made in
Shares unless otherwise specified in the Award Agreement. Any Shares issued in
settlement of Restricted Stock Units are subject to Section 14.3.

Article 10. Performance Share Units
10.1    Grant of Performance Share Units. Performance Share Units may be granted
to Participants in such number, and upon such terms and at any time and from
time to time as


16    
    

--------------------------------------------------------------------------------





shall be determined by the Committee. Each grant of Performance Share Units
shall be evidenced by an Award Agreement.
10.2    Value of Performance Share Units. Each Performance Share Unit shall have
a value equal to the Fair Market Value of a Share on the Grant Date. The
Committee shall set performance goals that, depending on the extent to which
they are met over the specified Performance Period and the satisfaction of
applicable service-based vesting conditions, shall determine the number of
Performance Share Units that shall vest, which may be greater than the target
number of Performance Share Units granted, and be paid to a Participant.
10.3    Earning of Performance Share Units. After the applicable Performance
Period has ended, the number of Performance Share Units earned by the
Participant over the Performance Period shall be determined as a function of the
extent to which the applicable corresponding performance goals have been
achieved. This determination shall be made by the Committee.
10.4    Form and Timing of Payment of Performance Share Units. The Company shall
pay at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Share Units in the form of Shares unless
otherwise specified in the Award Agreement. Any Shares issued in settlement of
Performance Share Units are subject to Section 14.3.

Article 11. Performance Units
11.1    Grant of Performance Units. Subject to the terms and provisions of the
Plan, Performance Units may be granted to a Participant in such number, and upon
such terms and at any time and from time to time as shall be determined by the
Committee. Each grant of Performance Units shall be evidenced by an Award
Agreement.
11.2    Value of Performance Units. Each Performance Unit shall have an initial
notional value equal to a dollar amount determined by the Committee. The
Committee shall set performance goals in its discretion that, depending on the
extent to which they are met over the specified Performance Period and the
satisfaction of applicable service-based vesting conditions, will determine the
number of Performance Units that shall vest, the settlement value of each
Performance Unit (if variable), and the settlement amount to be paid to the
Participant.
11.3    Earning of Performance Units. After the applicable Performance Period
has ended, the number of Performance Units earned by the Participant over the
Performance Period shall be determined as a function of the extent to which
the applicable corresponding performance goals have been achieved. This
determination shall be made by the Committee.
11.4    Form and Timing of Payment of Performance Units. The Company shall pay
at the close of the applicable Performance Period, or as soon as practicable
thereafter, any earned Performance Units in the form of cash or in Shares or in
a combination thereof, as specified in a Participant’s applicable Award
Agreement. Any Shares issued in settlement of Performance Units are subject to
Section 14.3.

Article 12. Other Stock-Based Awards and Cash-Based Awards
12.1    Grant of Other Stock-Based Awards and Cash-Based Awards.


17    
    

--------------------------------------------------------------------------------





(a)    The Committee may grant Other Stock-Based Awards not otherwise described
by the terms of the Plan to a Participant in such amounts and subject to such
terms and conditions, as the Committee shall determine. Such Awards may involve
the transfer of actual Shares to Participants, or payment in cash or otherwise
of amounts based on the value of Shares.
(b)    The Committee may grant Cash-Based Awards not otherwise described by the
terms of the Plan to a Participant in such amounts and upon such terms as the
Committee shall determine.
(c)    Each grant of Other Stock-Based Awards and Cash-Based Awards shall be
evidenced by an Award Agreement and/or subject to a subplan or special
provisions approved by the Committee.
12.2    Value of Other Stock-Based Awards and Cash-Based Awards.
(a)    Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee.
(b)    Each Cash-Based Award shall specify a payment amount or payment range as
determined by the Committee. If the Committee exercises its discretion to
establish performance goals, the value of Cash-Based Awards that shall be paid
to the Participant will depend on the extent to which such performance goals are
met and any service-based payment conditions are satisfied.
12.3    Payment of Other Stock-Based Awards and Cash-Based Awards. Payment, if
any, with respect to Cash-Based Awards and Other Stock-Based Awards shall be
made in accordance with the terms of the applicable Award Agreement in the form
of cash, Shares or other forms of Awards under the Plan or a combination of
cash, Shares and other forms of Awards. The determination of the form in which
Awards subject to this Article 12 will be paid shall be made by the Committee,
unless the Committee chooses to provide in an applicable Award Agreement that a
Participant may elect, in accordance with such procedures and limitations as the
Committee may specify, the form in which such an Award will be paid. To the
extent any Award subject to this Article 12 is to be paid in other forms of
Awards under the Plan, such Awards issued in payment shall be valued for
purposes of such payment at their grant
date fair value. If the Committee permits a Participant to elect to receive some
or all of an amount that would otherwise be payable in cash under an Award
subject to this Article 12 in Shares or other forms of Awards, the Committee may
also provide in the applicable Award Agreement that the Fair Market Value of the
Shares or the grant date fair value of the other forms of Awards may exceed the
amount of cash that otherwise would have been payable.

Article 13. Effect of Termination of Service
Each Award Agreement evidencing the grant of an Award shall provide for the
following:
(a)    The extent to which a Participant shall vest in or forfeit such Award as
a result of or following the Participant’s Termination of Service.


18    
    

--------------------------------------------------------------------------------





(b)    With respect to an Award in the form of an Option or SAR, the extent to
which a Participant shall have the right to exercise the Option or SAR following
the Participant’s Termination of Service.
The foregoing provisions shall be determined by the Committee, shall be included
in each Award Agreement entered into with each Participant, need not be uniform
among all Award Agreements and may reflect distinctions based on the reasons for
termination.

Article 14. Transferability of Awards and Shares
14.1    Transferability of Awards. Except as provided in Section 14.2, Awards
shall not be transferable other than by will or the laws of descent and
distribution or, subject to the consent of the Committee, pursuant to a domestic
relations order entered into by a court of competent jurisdiction. No Awards
shall be subject, in whole or in part, to attachment, execution or levy of any
kind; and any purported transfer in violation of this Section 14.1 shall be null
and void. The Committee may establish such procedures as it deems appropriate
for a Participant to designate a beneficiary to whom any amounts payable or
Shares deliverable in the event of, or following, the Participant’s death may be
provided.
14.2    Committee Action. The Committee may, in its discretion, approve a
Participant’s transfer, by gift, of an Award (except in the case of an ISO), on
such terms and conditions as
the Committee deems appropriate and to the extent permissible with Code Section
409A and applicable securities laws, (i) to an “Immediate Family Member” (as
defined below) of the Participant, (ii) to an inter vivos or testamentary trust
in which the Award is to be passed to the Participant’s designated
beneficiaries, or (iii) to a charitable institution. Any transferee of the
Participant’s rights shall succeed and be subject to all of the terms of the
applicable Award Agreement and the Plan, including restrictions on further
transferability, compliance with applicable securities laws, and providing
required investment representations. “Immediate Family Member” means any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, a trust in which these persons have more than fifty (50%) percent
of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty (50%) percent of the
voting interests.
14.3    Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired by a Participant under the Plan as it may
deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed or traded or under any blue sky or state securities laws applicable to
such Shares.

Article 15. Performance-Based Compensation and Compliance with Code Section
162(m)
15.1    Compliance with Section 162(m). Subject to Section 15.5, the provisions
of the Plan are intended to ensure that all Options and SARs granted hereunder
to any Participant who is a Covered Employee at the time of exercise of such
Option or SAR qualify for exemption


19    
    

--------------------------------------------------------------------------------





from the limitation on deductibility imposed by Section 162(m) of the Code and
that such Options and SARs shall therefore be considered Performance-Based
Compensation and the Plan shall be interpreted and operated consistent with that
intention. The Committee may designate any Award (other than an Option or SAR)
as Performance-Based Compensation upon grant, in each case based upon a
determination that (i) the Participant is designated a Covered Employee with
respect to such Award, and (ii) the Committee wishes such Award to be subject to
this Article 15 and qualify for exemption from the limitation on deductibility
imposed by Section 162(m) of the Code. The Committee shall have the sole
authority to specify which Awards are to be granted in compliance with this
Article 15 and treated as Performance-Based Compensation.
15.2    Performance Measures. The performance goals upon which the grant,
payment or vesting of an Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation are conditioned must be based on one or more
of the following Performance Measures:
(a)Aggregate product price (and other product price measures),
(b)Book value,
(c)Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash flow return on equity, and cash flow return on investment),
(d)Capital expenditures,
(e)Customer satisfaction,
(f)Demand-side management (including conservation and load management),
(g)Dividend yield or dividend growth,
(h)Earnings (either in aggregate or on a per-share basis),
(i)Earnings before or after either, or any combination of, interest, taxes,
depreciation, or amortization,
(j)Economic value added,
(k)Employee satisfaction or engagement,
(l)Energy production availability,
(m)Energy efficiency,
(n)Environmental leadership projects and goals,
(o)Environmental standards and compliance,
(p)Expenses/costs,


20    
    

--------------------------------------------------------------------------------





(q)Gross or net income,
(r)Gross or net operating margins,
(s)Gross or net operating profits,
(t)Gross or net revenues/sales,
(u)Individual objective performance measures
(v)Inventory turns,
(w)Margins,
(x)Market share,
(y)Net income,
(z)Operating and maintenance cost management,
(aa)Operating efficiency,
(bb)    Operating income,
(cc)    Operational performance measures,
(dd)    Pre-tax Income,
(ee)    Productivity ratios and measures,
(ff)    Profitability ratios,
(gg)    Retained earnings,
(hh)    Return measures (including, but not limited to, return on assets, total
assets employed, equity, capital, invested capital, sales or revenues),
(ii)    Safety record,
(jj)    Service reliability,
(kk)    Share price (including, but not limited to, growth in share price and
total shareholder return),
(ll)    Strategic business objectives (including objective project milestones),
(mm)    Transactions relating to acquisitions or divestitures, or
(nn)    Working capital.


21    
    

--------------------------------------------------------------------------------





Any Performance Measure(s) may, as the Committee, in its sole discretion deems
appropriate, (i) relate to the performance of the Company, any Affiliate or any
Subsidiary as a whole or any business unit or division of the Company, any
Affiliate or any Subsidiary or any combination thereof, (ii) be compared to the
performance of a group of comparator companies, or published or special index,
(iii) be based on change in the Performance Measure over a specified period of
time and such change may be measured based on an arithmetic change over the
specified period (e.g., cumulative change or average change), or percentage
change over the specified period (e.g., cumulative percentage change, average
percentage change or compounded percentage change), (iv) relate to or be
compared to one or more other Performance Measures, or (v) any combination of
the foregoing. To the extent consistent with the requirements of Section 162(m),
the Committee also has the authority to provide for accelerated vesting of any
Award based on the achievement of performance goals pursuant to the Performance
Measures specified in this Article 15.
15.3    Evaluation of Performance. The Committee may provide in any Award
intended to qualify as Performance-Based Compensation that any evaluation of
performance may include or exclude the impact, if any, on reported financial
results of any of the following events that occurs during a Performance Period:
(a) asset write-downs, (b) litigation or claim judgments or settlements, (c)
changes in tax laws, accounting principles or other laws or provisions, (d)
reorganization or restructuring programs, (e) acquisitions or divestitures, (f)
foreign exchange gains and losses or (g) gains and losses that are treated as
extraordinary items under Accounting Standards Codification Topic 225. Such
inclusions or exclusions shall be prescribed in a form and at a time that meets
the requirements of Code Section 162(m) for qualification of the Award as
Performance-Based Compensation.
15.4    Adjustment of Performance-Based Compensation. The Committee shall have
no discretion to increase the amount payable pursuant to Awards that are
intended to qualify as Performance-Based Compensation beyond the amount that
would otherwise be payable upon attainment of the applicable performance
goal(s). The Committee shall, however, retain the discretion to decrease the
amount payable pursuant to such Awards below the amount that would otherwise be
payable upon attainment of the applicable performance goal(s), either on a
formula or discretionary basis or any combination, as the Committee determines,
in its sole discretion.
15.5    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures or permit flexibility with respect to the terms of any Award or Awards
to be treated as Performance-Based Compensation without obtaining shareholder
approval of such changes, the Committee shall have sole discretion to make such
changes without obtaining shareholder approval. In addition, in the event that
the Committee determines that it is advisable to grant Awards that are not
intended to qualify as Performance-Based Compensation, the Committee may make
such grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 15.2.

Article 16. Nonemployee Director Awards
16.1    Awards to Nonemployee Directors. The Board shall approve all Awards to
Nonemployee Directors. The terms and conditions of any grant of any Award to a
Nonemployee Director shall be set forth in an Award Agreement.


22    
    

--------------------------------------------------------------------------------





16.2    Awards in Lieu of Fees. The Board may permit a Nonemployee Director the
opportunity to receive an Award in lieu of payment of all or a portion of future
director fees (including but not limited to cash retainer fees and meeting fees)
or other type of Awards pursuant to such terms and conditions as the Board may
prescribe and set forth in an applicable sub-plan or Award Agreement. If the
Board permits a Participant to elect to receive payment of all or a portion of
future director fees that would otherwise be payable in cash in the form of an
Award, the Board may also provide in the applicable Award Agreement that the
grant date fair value of the Award may exceed the amount of cash that otherwise
would have been payable.
16.3    Annual Award Limits. The maximum aggregate number of Shares for which
Awards may be granted to any Non-employee Director in any calendar year shall be
35,000 shares, except that the foregoing limitation shall not apply to
cash-based director fees that the Non-employee Director elects to receive in the
form of Shares or Share equivalents equal in value to such cash-based director
fees.

Article 17. Effect of a Change in Control
Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article 17 and Section 4.4 shall apply in the event of a Change in
Control, unless otherwise determined by the Committee in its sole discretion,
and set forth in the applicable Award Agreement or subplan:
(a)    Outstanding Options and SARs. Upon a Change in Control that does not
involve a Corporate Transaction or that does involve a Corporate Transaction in
which the Company is the surviving corporation, a Participant’s then-outstanding
Options and SARs that are not vested shall immediately become fully vested (and,
to the extent applicable, all performance conditions shall be deemed satisfied
as if target performance were achieved) and exercisable over the exercise period
set forth in the applicable Award Agreement. Upon a Change in Control that
involves a Corporate Transaction in which the Company is not the surviving
corporation, a Participant’s then-outstanding Options and SARs shall become
fully vested and exercisable for such period of time prior to the Corporate
Transaction as is deemed fair and equitable by the Committee and shall terminate
at the effective time of the Corporate Transaction. The Committee shall provide
written notice of the period of accelerated exercisability of Options and SARs
to all affected Participants. The exercise of any Option or SAR whose
exercisability is accelerated as provided in this Section 17(a) shall be
conditioned upon the consummation of the Corporate Transaction and shall be
effective only immediately before such consummation. Alternatively, the
Committee may elect to cancel such Options or SARs and pay the Participant an
amount of cash (less normal withholding taxes) equal to the excess of (i) the
value, as determined by the Committee, of the consideration (including cash)
received by the holder of a Share as a result of the Change in Control (or if
the Company shareholders do not receive any consideration as a result of the
Change in Control, the Fair Market Value of a Share on the day immediately prior
to the Change in Control) over (ii) the Exercise Price of such Option or the
Grant Price of the SAR, multiplied by the number of Shares subject to such
Award. No payment shall be made to a Participant for any Option or SAR if the
Exercise Price or Grant Price for such Option or SAR exceeds the value, as
determined by the Committee, of the consideration (including cash) received by
the holder of a Share as a result of Change in Control that involves a Corporate
Transaction.


23    
    

--------------------------------------------------------------------------------





(b)    Outstanding Awards, other than Options and SARs, Subject Solely to a
Service Condition. Upon a Change in Control, a Participant’s then-outstanding
Awards, other than Options and SARs, that are not vested and as to which vesting
depends solely on the satisfaction of a service obligation by the Participant to
the Company or any Subsidiary shall become fully vested and shall be settled in
cash, Shares or a combination thereof, as determined by the Committee, within
thirty (30) days following such Change in Control (except to the extent that
settlement of the Award must be made pursuant to its original schedule in order
to comply with Code Section 409A).
(c)    Outstanding Awards, other than Options and SARs, Subject to a Performance
Condition. Upon a Change in Control, a Participant’s then-outstanding Awards,
other than Options and SARs, that are not vested and as to which vesting depends
upon the satisfaction of one or more performance conditions shall immediately
vest and all performance conditions shall be deemed satisfied as if target
performance was achieved and shall be settled in cash, Shares or a combination
thereof, as determined by the Committee, within thirty (30) days following such
Change in Control (except to the extent that settlement of the Award must be
made pursuant to its original schedule in order to comply with Code
Section 409A); notwithstanding that the applicable performance period, retention
period or other restrictions and conditions have not been completed or
satisfied.

Article 18. Dividends and Dividend Equivalents
18.1    Payment of Dividends on Restricted Stock. With respect to an Award of
Restricted Stock, the Committee may grant or limit the right of a Participant to
receive dividends declared on Shares that are subject to such Award to the
extent the Award is not yet vested. If the Committee grants the right of a
Participant to receive dividends declared on Shares subject to an unvested Award
of Restricted Stock, then such dividends shall be paid to the Participant as of
the applicable dividend payment dates that occur during a period determined by
the Committee; provided however, that in the case of an Award of Restricted
Stock as to which vesting depends upon the satisfaction of one or more
performance conditions, such dividends shall be subject to the same performance
conditions and service conditions, as applicable, as the underlying Award.
Dividends shall be paid in cash or reinvested in additional Shares or Awards by
such formula and at such time and subject to such limitations as may be
determined by the Committee.
18.2    Payment of Dividend Equivalents on Awards Other than Options, SARs and
Restricted Stock. Except for Options, SARs and Restricted Stock, the Committee
may grant Dividend Equivalents on the units or other Share equivalents subject
to an Award based on the dividends actually declared and paid on outstanding
Shares. The terms of any dividend equivalents will be as set forth in the
applicable Award Agreement, including the time and form of payment and whether
such dividend equivalents will be credited with interest or deemed to be
reinvested in additional units or Share equivalents. Dividend Equivalents
payable with respect to the unvested portion of an Award whose vesting depends
upon the satisfaction of one or more performance conditions shall be subject to
the same performance conditions and service conditions, as applicable, as the
underlying Award.


24    
    

--------------------------------------------------------------------------------








Article 19. Beneficiary Designation
Each Participant under the Plan may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under the Plan is to be paid in case of his death before he receives any
or all of such benefit. Each such designation shall revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime. In the absence of any such
beneficiary designation, benefits remaining unpaid or rights remaining
unexercised at the Participant’s death shall be paid to or exercised by the
Participant’s executor, administrator or legal representative.

Article 20. Rights of Participants
20.1    Employment. Nothing in the Plan or an Award Agreement shall (a)
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment with the Company or any Subsidiary at any
time or for any reason not prohibited by law or (b) confer upon any Participant
any right to continue his employment or service as a Director for any specified
period of time. Neither an Award nor any benefits arising under the Plan shall
constitute an employment contract with the Company or any Subsidiary and,
accordingly, subject to Articles 3 and 21, the Plan and the benefits hereunder
may be amended or terminated at any time in the sole and exclusive discretion of
the Board or Committee without giving rise to any liability on the part of the
Company, any Subsidiary, the Committee or the Board.
20.2    Participation. No individual shall have the right to be selected to
receive an Award under the Plan, or, having been so selected, to be selected to
receive a future Award.
20.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

Article 21. Amendment and Termination
21.1    Amendment and Termination of the Plan and Awards.
(a)    Subject to subparagraphs (b) and (c) of this Section 21.1 and Section
21.3 of the Plan, the Board may at any time amend, suspend or terminate the
Plan, and the Board or Committee may at any time amend, suspend or terminate any
outstanding Award Agreement.
(b)    Without the prior approval of the Company’s shareholders and except as
provided for in Section 4.4, no Option or SAR Award may be (i) amended to reduce
the Exercise Price or the Grant Price thereof, as applicable; (ii) cancelled in
exchange for the grant of any new Option or SAR with a lower Exercise Price or
Grant Price, as applicable; or (iii) cancelled in exchange for cash, other
property or the grant of any new Award at a time when the Exercise Price of the
Option or the Grant Price of the SAR is greater than the current Fair Market
Value
of a Share.


25    
    

--------------------------------------------------------------------------------





(c)    Notwithstanding the foregoing, no amendment of the Plan shall be made
without shareholder approval if shareholder approval is required pursuant to
rules promulgated by any stock exchange or quotation system on which Shares are
listed or quoted or by applicable U.S. state corporate laws or regulations, or
applicable U.S. federal laws or regulations.
21.2    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events.
(a)    Except as may be limited by Section 162(m) of the Code with respect to
Awards intended to qualify as Performance Based Compensation, the Committee may
make adjustments in the terms and conditions of, and the criteria included in,
Awards in recognition of unusual or nonrecurring events (including, without
limitation, the events described in Section 4.4) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan.
(b)    The Committee or its authorized delegate shall retain the discretion to
decrease the amount payable pursuant to a Cash-Based Award below the amount that
would otherwise be payable upon attainment of the applicable performance goal(s)
over a Performance Period that does not exceed a term of one (1) year, either on
a formula or discretionary basis or any combination, as the Committee or its
authorized delegate determines is appropriate.
(c)    Any subplan may provide that the Committee or its authorized delegate
shall retain the discretion to decrease the amount payable pursuant to a
Cash-Based Award granted under such subplan below the amount that would
otherwise be payable upon attainment of the applicable performance goal(s) over
a Performance Period that does not exceed a term of one (1) year, either on a
formula or discretionary basis or any combination, as the Committee or its
authorized delegate determines is appropriate.
(d)    The determination of the Committee (or its authorized delegate, if
applicable) as to any adjustments made pursuant to subparagraphs (a), (b) and
(c) above shall be conclusive and binding on Participants under the Plan. By
accepting an Award under the Plan, a Participant agrees to any adjustment to the
Award made pursuant to this Section 21.2 without further consideration or
action.
21.3    Awards Previously Granted. Notwithstanding any other provision of the
Plan to the contrary, other than Sections 21.2 and 21.4, no termination or
amendment of the Plan or an Award Agreement shall adversely affect in any
material way any Award previously granted under the Plan, without the written
consent of the Participant holding such Award.
21.4    Amendment to Conform to Law. Notwithstanding any other provision of the
Plan to the contrary, the Board may amend the Plan and the Board or the
Committee may amend an Award Agreement, to take effect retroactively or
otherwise, as deemed necessary or advisable for the purpose of conforming the
Plan or an Award Agreement to (i) any law relating to plans of this or similar
nature, and to the administrative regulations and rulings promulgated
thereunder, (ii) any applicable exchange requirements and (iii) any compensation
recoupment policy adopted by the Company. By accepting an Award under the Plan,
a Participant agrees to any


26    
    

--------------------------------------------------------------------------------





amendment made pursuant to this Section 21.4 to the Plan and any Award without
further consideration or action.
21.5    Deferred Compensation. Unless otherwise indicated in the applicable
Award Agreement, it is not intended that any Award under the Plan, in form
and/or operation, will constitute “deferred compensation” within the meaning of
Code Section 409A and therefore, it is intended that each Award will not be
subject to the requirements applicable to deferred compensation under section
409A of the Code and the regulations thereunder. If a Participant is a
“specified employee” as defined under Code Section 409A and the Participant’s
Award is to
be settled on account of the Participant’s separation from service (for reasons
other than death) and such Award constitutes “deferred compensation” as defined
under Code Section 409A, then any portion of the Participant’s Award that would
otherwise be settled during the six-month period commencing on the Participant’s
separation from service shall be settled as soon as practicable following the
conclusion of the six-month period (or following the Participant’s death if it
occurs during such six-month period).

Article 22. General Provisions
22.1    Forfeiture Events.
(a)    In addition to the forfeiture events specified in paragraph (c) below,
the Committee may specify in an Award Agreement that the Participant’s rights,
payments and benefits with respect to an Award shall be subject to reduction,
cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable treatment of an Award.
(b) Awards and any compensation directly attributable to Awards may be made
subject to forfeiture, recovery by the Company or other action pursuant to any
compensation recovery policy adopted by the Board or the Committee at any time,
including in response to the requirements of Section 10D of the Exchange Act and
any implementing rules and regulations thereunder, or as otherwise required by
law and any Award Agreement may be unilaterally amended by the Committee to
comply with any such compensation recovery policy.
(c)    If an Employee incurs an involuntary Termination of Service on account of
Cause, then such Employee shall forfeit, as of the date immediately preceding
such Termination of Service, the Employee’s (i) outstanding and unexercised
Options and SARs, and (ii) outstanding and not yet settled Restricted Stock,
RSUs, Performance Share Units, Performance Units, Cash-Based Awards and Other
Stock-Based Awards granted to the Employee.
22.2    Tax Withholding.
(a)    Tax Withholding Generally. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, an
amount sufficient to satisfy applicable federal, state and local tax withholding
requirements, domestic or foreign, with respect to any taxable event arising as
a result of the grant, vesting, exercise or settlement of an Award to the
Participant under the Plan.
(b)    Share Withholding. With respect to tax withholding required upon the
grant, vesting, exercise or settlement of an Award granted hereunder that
involves the issuance or


27    
    

--------------------------------------------------------------------------------





delivery of Shares (collectively referred to as “Share Payment”), the Committee,
in its discretion, may withhold, or permit the Participant to elect to have
withheld from a Share Payment the number of Shares having a Fair Market Value on
the date the withholding is to be determined but in no event shall such
withholding exceed the maximum statutory withholding requirement.
22.3    Legend. The certificates for Shares may include any legend that the
Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
22.4    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine, the plural shall
include the singular, and the singular shall include the plural.
22.5    Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.
22.6    Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
22.7    Delivery of Shares. The Company shall have no obligation to issue or
deliver Shares under the Plan prior to:
(a)    Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b)    Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
22.8    Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or deliver such Shares as to which such requisite
authority shall not have been obtained.
22.9    Investment Representations. The Committee may require any individual
receiving Shares pursuant to an Award under the Plan to represent and warrant in
writing that the individual is acquiring the Shares for investment and without
any present intention to sell or distribute such Shares.
22.10    Employees Based Outside of the United States. Notwithstanding any
provision of the Plan to the contrary, in order to comply with the laws in other
countries in which the Company or any Subsidiaries operate or have Employees or
Directors, the Committee, in its sole discretion, shall have the power and
authority to:
(a)    Determine which Subsidiaries shall be covered by the Plan;


28    
    

--------------------------------------------------------------------------------





(b)    Determine which Employees or Directors outside the United States are
eligible to participate in the Plan;
(c)    Modify the terms and conditions of any Award granted to Employees or
Directors outside the United States to comply with applicable foreign laws;
(d)    Establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
sub-plans and modifications to Plan terms and procedures established under this
Section 22.10 by the Committee shall be attached to the Plan document as
appendices; and
(e)    Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.
22.11    Uncertificated Shares. To the extent that the Plan provides for
issuance of certificates to reflect the transfer of Shares, the transfer of such
Shares may be effected on a noncertificated basis, to the extent not prohibited
by applicable law or the rules of any stock exchange.
22.12    Unfunded Plan. Participants shall have no right, title or interest
whatsoever in or to any investments that the Company or any Subsidiaries may
make to aid it in meeting its obligations under the Plan. Nothing contained in
the Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder shall be paid
from the general funds of the Company, or the Subsidiary, as the case may be,
and no special or separate fund shall be established, and no segregation of
assets shall be made to assure payment of such amounts except as expressly set
forth in the Plan.
22.13    No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
Awards or other property shall be issued or paid in lieu of fractional Shares or
whether such fractional Shares or any rights thereto shall be forfeited or
otherwise eliminated.
22.14    Retirement and Welfare Plans. Neither Awards made under the Plan nor
Shares or cash paid pursuant to such Awards may be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s or any Subsidiary’s retirement plans (both qualified and nonqualified)
or welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing a Participant’s benefit.


29    
    

--------------------------------------------------------------------------------





22.15    Nonexclusivity of the Plan. The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board or Committee to
adopt such other compensation arrangements as it may deem desirable for any
Participant.
22.16    No Constraint on Corporate Action. Nothing in the Plan shall be
construed to: (i) limit, impair, or otherwise affect the Company’s or a
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell or transfer all or any part of its
business or assets; or, (ii) limit the right or power of the Company or a
Subsidiary to take any action that such entity deems to be necessary or
appropriate.
22.17    Governing Law. The Plan and each Award Agreement shall be governed by
the laws of the state of Minnesota excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.
22.18    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may (i) deliver by email or other electronic
means (including posting on a website maintained by the Company or by a third
party under contract with the Company) all documents relating to the Plan or any
Award thereunder (including without limitation, prospectuses required by the
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements) and (ii) permit Participant’s to electronically execute applicable
Plan documents (including, but not limited to, Award Agreements) in a manner
prescribed to the Committee.
22.19    No Representations or Warranties Regarding Tax Effect. Notwithstanding
any provision of the Plan to the contrary, the Company, Affiliates,
Subsidiaries, the Board and the Committee neither represent nor warrant the tax
treatment under any federal, state, local or foreign laws and regulations
thereunder (individually and collectively referred to as the “Tax Laws”) of any
Award granted or any amounts paid to any Participant under the Plan including,
but not limited to, when and to what extent such Awards or amounts may be
subject to tax, penalties and interest under the Tax Laws.
22.20    Indemnification. Subject to requirements of the laws of the state of
Minnesota, each individual who is or shall have been a member of the Board, or a
Committee appointed by the Board, or an officer of the Company or other person
to whom authority was delegated in accordance with Article 3, shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense that may be imposed upon or reasonably incurred by him or
her in connection with or resulting from any claim, action, suit or proceeding
to which he or she may be a party or in which he or she may be involved by
reason of any action taken or failure to act under the Plan and against and from
any and all amounts paid by him or her in settlement thereof, with the Company’s
approval, or paid by him or her in satisfaction of any judgment in any such
action, suit, or proceeding against him or her, provided he or she shall give
the Company an opportunity, at its own expense, to handle and defend the same
before he or she undertakes to handle and defend it on his/her own behalf,
unless such loss, cost, liability or expense is a result of his/her own willful
misconduct or except as expressly provided by statute. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such individuals may be entitled under the Company’s Articles of
Incorporation or


30    
    

--------------------------------------------------------------------------------





Bylaws, as a matter of law or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
22.21    Successors. All obligations of the Company under the Plan with respect
to Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.


31    
    